DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 May 2022 has been entered.
Status of Claims
Applicant has amended claims 1 and 17.  No claims have been added or canceled.  Claims 3 and 5 were canceled prior to previous office action. Thus, claims 1, 2, 4, and 6-22 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 18 April 2022 with respect to
rejections of claims 1, 2, 4 and 6-22 under U.S.C. § 112(b),
rejections of claims 1, 2, 6-17 and 19-22 under 35 U.S.C. § 103 as being unpatentable over Neofytides et al (US Pub. No. US 20070061257 A1) in view of Winklevoss et al (US Patent No. 10,269,009 B1), and
rejections of claims 4 and 18 under 35 U.S.C. § 103 as being unpatentable over Neofytides in view of Winklevoss, in further view of Killian et al (US Pub. No. 20120011063 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges arguments regarding claims to overcome 35 U.S.C. § 112(b) rejections Applicant arguments are not persuasive.  
Applicant contentions that inhibiting the authorization may include, for example, holding the authorization request (see, Claim 2), or holding the authorization reply (see Claim 6) and, therefore is generic thereto [remarks page. 11].  However, Examiner maintains that the terms do not clearly convey an active method step and, effectively, convey inaction.  Accordingly, Examiner maintains these rejections.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 11, 17 and 19, word such as “inhibiting” and “permitting” are relative terms which render the claims indefinite.  The term as “inhibiting” and “permitting” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2, 4, 6, 8-10, 12-16, 18 and 20-22 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 7, 10-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Pub. No. US 20140250011 A1) in view of Winklevoss et al (US Patent No. 10,269,009 B1).
Regarding claim 1, Weber teaches method for processing an authorization request for a transaction wherein a server computer receives transaction information and the authorization request for the transaction [0006]. The transaction information includes a payment account number. The server computer obtains a payment account type corresponding to the payment account number. The transaction information and the payment account type are sent to a fraud detection engine of the server computer. The fraud detection engine determines a level of fraud using the payment account type and the transaction information. An authorization result for the transaction is determined based on the fraud level. The authorization result can then be provided. [0006]. He teaches a particular account type corresponding to a particular fraud level when the transaction amount is above a certain value and the transaction is to be recurring [|d.]. He teaches:
detecting, by at least one computing device of a payment network, an authorization request for a recurring transaction to a payment account, directed from a merchant, via an acquirer, to an issuer of the payment account, the authorization request including a payment account number indicative of the payment account and a recurring payment indicator, and the recurring transaction submitted by the merchant based on a prior permission of the consumer – [0006], [Fig. 6], [0039] “The analysis can be performed before or after an authorization request is sent by merchant processor computer 120 to issuer computer 126, e.g., via acquirer computer 122 and payment processing network 124, which may determine an appropriate issuer computer”, [0071] and [0085]; and
in response to detecting the authorization request for the recurring transaction:          retrieving, by the at least one computing device, a contact credential for a communication device associated with the consumer – [0028] and [0042];          transmitting, by the at least one computing device, a verification request for the recurring transaction to the communication device of the consumer, via a network-based application in the communication device – [0021], [0034], and [0035],based on the contact credential – [0027] and [0028].
Weber does not explicitly disclose:  
inhibiting, by the at least one computing device, authorization of the recurring transaction until a verification response from the consumer, to the verification request for the recurring transaction, is received,
in response to: i) the verification response being received by the at least one computing device, via the network-based application, from the consumer, within a predefined interval,ii)  the verification response being indicative of an approval of the recurring transaction, permitting the authorization of the recurring transaction.
However, Winklevoss teaches systems, methods, and program products providing an electronic digital asset exchange facilitating the purchase and sale of digital math-based assets, including digital math-based assets [col. 1 lines 59-65].  He teaches that before a transaction may be cleared, the transaction participants may need to wait for some period of time before feeling confident that the transaction is valid [col 7 lines 39-45].  He teaches an automatic transaction system performing one or more digital asset transactions according to the transaction rules [col. 67 line 53-col. 68 line 8]. Transactions may be performed, initiated, and/or verified by a transaction module. The digital asset transactions may only be performed when one or more conditions are satisfied. In embodiments, an alert of a potential transaction and/or a request for authorization may be sent to a user before automatically performing a transaction. Receipt of a user's authorization by the automatic transaction system may be required before the system will perform a transaction. Authorization may be provided through telephone (e.g., dialing a number and entering certain digits), SMS (e.g., replying to a text message, sending a code, and/or sending another message authorizing a transaction), email (e.g., replying to an email and/or sending a certain message in the body and/or subject line), website (e.g., clicking an “Authorize” button), and/or within a software application, such as a digital wallet. In embodiments, a request for authorization may be sent, and the transaction may be performed automatically if no response is received within a predetermined amount of time, settings for which may be set in advance by a user and/or set by default.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s disclosure to include receipt of a user’s authorization within a predetermined amount of time using a software application as taught by Winklevoss because it provides a technological solution to user identity verification, anti-money laundering verification, and secure storage of digital math-based assets and fiat currency associated with customer accounts - Winklevoss [col. 1 lines 63-67].
Regarding claim 2, Weber does not explicitly disclose inhibiting authorization of the recurring transaction as including holding, by the at least one computing device, the authorization request for the recurring transaction.
However, Winklevoss teaches this at [col. 1 lines 59-65].  Examiner interprets automatically performing a transaction if no response is received within a predetermined amount of time as indicative of Applicant’s holding the authorization request.  Accordingly, this claim is rejected for the same reasons as claim 1.
Regarding claim 6, Weber does not explicitly disclose:
holding an authorization reply for the recurring transaction, upon receipt of a confirmation from the issuer that the payment account includes at least one of: sufficient funds and credit to fund the recurring transaction.
However, Winklevoss teaches verifying that a digital asset account associated with the customer contains sufficient digital assets to cover the requested withdrawal amount [col. 26 lines 45-60].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s disclosure to include verifying sufficient digital assets when requesting a transaction as taught by Winklevoss because doing so is old and well known in the art of transferring funds.
Claims 7 and 19 are a non-transitory computer readable storage media and a system substantially similar to the method of claim 1, and are accordingly, rejected for the same reasons.
Regarding claim 10, Weber does not explicitly disclose: 
when the verification response for the recurring transaction is received from the consumer, via the network-based application, within the predefined interval and the verification response includes a decline by the consumer, append the indicator of the consumer-declined transaction in the authorization reply and permit the authorization reply to be transmitted to the merchant via the acquirer, whereby the authorization reply indicates decline of the recurring transaction.
However, Winklevoss teaches the automatic transaction system may providing a log of all transactions and/or automatic transactions performed by the system and/or by a user [col. 68 lines 9-24].  The automatic transaction system may provide a log of all transaction opportunities, including declined transactions (e.g., not authorized by a user) [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Neofytides’ disclosure to include providing a log of all transaction opportunities including declined transactions as taught by Winklevoss because doing so is old and well known in the art of transferring funds.
Claim 11 is system substantially similar to the method of claim 1, and is accordingly rejected for the same reasons.
Regarding claim 12, Weber does not explicitly disclose:
when a verification response is not received from the consumer by expiration of the predefined interval, inhibit clearing of the recurring transaction.
However, Winklevoss teaches this as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.  
Regarding claims 13 and 20, Weber teaches a payment network as including the at least one computing device – [0034].
Regarding claims 14 and 21, Weber does not explicitly disclose:
confirm the payment account is in good standing with an issuer of the payment account; and
transmit the verification request for the recurring transaction to the consumer, via the network-based application, only after confirming with the issuer the payment account is in good standing the issuer. 
However, Winklevoss teaches verifying that a digital asset account associated with the customer contains sufficient digital assets to cover the requested withdrawal amount [col. 26 lines 45-60].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s disclosure to include verifying sufficient digital assets when requesting a transaction as taught by Winklevoss because doing so is old and well known in the art of transferring funds.
Regarding claims 15 and 22, Weber does not explicitly disclose:
compiling and displaying a verification interface, at the communication device, based on the verification request from the at least one computing device, the verification interface indicating the merchant and the amount of the recurring transaction, and
transmit the verification response, for the recurring transaction, to the at least one computing device, based on a consumer input to the verification interface.
However, Winklevoss teaches user or account verification procedures include monitoring each transaction on the digital asset exchange for particular factors (e.g., amounts of transaction, location of transaction, volume of activity, to name a few) [col. 21 line 40-55].  He teaches generating at a user device using display data transmitted from the exchange computer system [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s disclosure to include displaying and transmitting verification data as taught by Winklevoss because doing so is old and well known in the art of transferring funds.
Regarding claim 16, Weber does not explicitly disclose the verification interface as including at least one of an amount and a date of a prior recurring transaction to said merchant associated with the recurring transaction.
However, Winklevoss teaches this at [col. 21 line 40-55] as discussed in the rejection of claim 15.  Accordingly, this claim is rejected for the same reasons.
Claim 17 is method substantially similar to the method of claim 1, which “inhibits authorization of the recurring transaction” and “permits authorization of the recurring transaction”.  Weber does not explicitly disclose clearing of transactions (emphasis added).
However, Winklevoss teaches that, before a transaction may be cleared, the transaction participants may need to wait for some period of time before feeling confident that the transaction is valid [col 7 lines 39-45].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s disclosure to include waiting a period of time before a transaction is cleared as taught by Winklevoss because doing so is old and well known in the art of transferring funds.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Winklevoss, in further view of Killian et al (US Pub. No. 20120011063 A1).
Regarding claim 4, neither Weber nor Winklevoss explicitly discloses: 
receiving, by the at least one computing device, the verification response from the consumer; and
transmitting, by the at least one computing device, an authorization reply to the merchant via a payment network and the acquirer, based on at least one default setting associated with the consumer, wherein the authorization reply includes an indicator of consumer decline transaction.
However, Killian teaches virtual wallet payment card transactions being initiated by use of consumer devices such as mobile telephones, personal digital assistants (PDA), tablet computers or laptop computers [0029].  He teaches virtual wallet account registration process wherein the consumer utilizes a mobile device to provide registration information required by a PSP (payment service provider) payment service including a site-specific alias name and funding account payments credentials - [0035], [Fig. 2] and [Fig. 3].  The virtual wallet server receives the registration information and then generates a payments authorization request message that includes the funding account PAN, and routes the payment authorization request message to a payments network. The payments network [Fig. 2] routes the payment authorization request message to the funding account issuer based on the funding account PAN. The funding account issuer then validates the payment credentials, applies business rules, and makes the decision to approve or decline the payment authorization request. The funding account issuer sends a payment authorization response message, which is either an approval or a decline message, to the payments network, which routes the decision to the virtual wallet server. If the payment authorization request is declined, then the virtual wallet server generates a decline message and transmits the decline message to the registration proxy server. The decline message may be transmitted from the registration proxy server to the customer device for display to the consumer [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s disclosure to include generating and sending a decline message as taught by Killian because it automates the system and makes the system cost effective.
Regarding claim 18, neither Weber nor Winklevoss explicitly discloses:
nullifying clearing of the recurring transaction in response to at least one of: the verification response not being received within the predefined interval and the verification response indicating a decline of the transaction.
However, Killian teaches generating and sending a decline message as discussed in the rejection of claim 4. 
Killian teaches initiating a clearing process by sending clearing files to a payment network, and the payment network processes the acquirer FI clearing files [0067].  Although Killian does explicitly disclose nullifying clearing of the recurring transaction, it would have been obvious to do so in that a decline message would indicate that payment authorization request is declined, thus not cleared.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Winklevoss, in further view of Neofytides et al (US Pub. No. US 20070061257 A1).
Regarding claim 8, neither Weber nor Winklevoss explicitly discloses the contact credential as including an application identifier for the network-based application.
However, Neofytides teaches a server, called a payment enabler, which allows a remote individual to register for an account through which the individual can make payments to other individuals, request money from other individuals, and access other functionality to facilitate the management of the individual's financial transactions [0006]. The payment enabler may be used to schedule future or recurring transactions [|d.]. 
Neofytides teaches establishing a secure connection with the payment enabler [0079]. Typically, the individual communicates with the payment enabler via Web pages. The individual provides the payment enabler with the individual's e-mail address and other identification information included in the individual's profile [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s disclosure to include the individual's e-mail address and other identification information of the individual's profile as taught by Neofytides because it automates the system and makes the system cost effective.
Regarding claim 9, neither Weber nor Winklevoss explicitly discloses transmitting the verification message, via the network-based application, to the communication device associated with the consumer based on the application identifier.
However, Neofytides teaches the payment enabler provides the user with a Web page having a summary of the user's profile (i.e., registration information) [|0055]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s disclosure to include a Web page containing registration information as taught by Neofytides because it automates the system and makes the system cost effective.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hogan et al: “System And Method For Conducting Secure Payment Transactions” (US Pub. No. 20030120554 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/
Primary Examiner, Art Unit 3692